DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 4/7/2021, which has been entered and made of record. Claims 1, 5, 7, 10, 12, 16, 19, 20 have been amended. Claims 17-18 are cancelled. Claims 1-16, 19-20 are pending in the application.
Objection of claim 5 laid forth in Office Action of 1/7/2021 is withdrawn in view of amendments made to this claim.
Allowable Subject Matter
Claims 1-16, 19-20 (renumbered as 1-18) are allowed.
The following is the examiner’s statement of reasons for allowance:
Applicant added previously objected depended claims to the independent claims, rendering them allowable.
Regarding currently amended independent claim 1, prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation of the method further comprising:
wherein a seatback computer associated with the VR headset device includes an enclosure, and wherein the seatback computer associated with the VR headset device includes a charging indicator that indicates a charging status of the VR headset device; 
rendering the 3D virtual environment on a high-definition display screen of the VR headset device such that the 3D virtual environment is responsive to interaction inputs; and providing, at the seatback computer, electrical charge to the VR headset device when docked inside the enclosure.
Independent claims 7 and 12, recites allowable features similar to claim 1, and are thus considered to be allowable.
For further reasons of allowance, please refer to the Office Action sent on 1/7/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on MThF 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NURUN N FLORA/Primary Examiner, Art Unit 2619